Upon the quashing of an attachment, for not obeying an award, the attorney of the defendant is entitled to the same costs as in other civil cases.A writ of attachment for not obeying an award, had been quashed by this court at the term of September 1827. The *75attorney for M’Dermott made out his bill of costs, and inserted therein the same charges as are allowed in the Supreme Court, in all civil cases, by statute regulating fees. To this bill of costs, the counsel for Butler objected, and insisted that the defendant was not entitled to any costs.The Court directed the clerk to retax the bill, and to allow the following items:Motion for rule to quash writ............ $2 05 00 00Court and clerk’s fee on argument and rule....................................... ,00 $1 34 28